The defendant pleaded guilty to assault in the first degree in 2003, and he was sentenced, as a second felony offender, to a determinate term of 12 years of imprisonment (see Penal Law § 70.06 [6]). At that time, however, the Supreme Court failed to impose the statutorily required period of postrelease supervision (see People v Sparber, 10 NY3d 457 [2008]). On November 18, 2010, while the defendant was still incarcerated in connection with that conviction, he was brought before the Supreme Court for resentencing so that the mandatory period of post-release supervision could be imposed (see Penal Law § 70.00 [6]; § 70.45 [2]; Correction Law § 601-d).
Contrary to the defendant’s contentions, his resentencing to a term including the statutorily required period of postrelease supervision did not subject him to double jeopardy or violate his right to due process of law (see People v Lingle, 16 NY3d 621, 630-633 [2011]; People v Harris, 86 AD3d 543, 543-544 [2011]; People v Burgos, 84 AD3d 975 [2011]; People v Young, 78 AD3d 744 [2010]). Skelos, J.E, Hall, Austin and Miller, JJ., concur.